Citation Nr: 1712304	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served honorably during the Vietnam era from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had a videoconference hearing scheduled for February 21, 2008. He withdrew the scheduled videoconference hearing the same day.

In an August 2014 Board remand by a Veterans Law Judge other than the undersigned, the Board remanded the claim for further development. 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. See Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing (evidence showing that his service connected disabilities prevent him from performing mental or physical tasks required to keep substantially gainful employment, that he meets certain disability percentage requirements as specified in 38 CFR 4.16, and what evidence would be needed to claim an extraschedular evaluation) and of the evidence that VA would attempt to obtain. The claim on appeal was most recently readjudicated in the December 2014 supplemental statement of the case. The VA's duty to notify has been met.

In the August 2014 remand, the Board found outstanding VA treatment records needed to be obtained and that further evidence was necessary to assess the impact of the Veteran's non-psychiatric disabilities on his employability.  The Board found that the evidence of record at that time was inadequate to adjudicate the Veteran's claim because the VA examination of record only addressed the Veteran's PTSD and there was no evidence regarding the functional effects of the Veteran's service-connected tinnitus; scar fragment wound, right lateral back  and retained metal fragment, left upper arm.  As a result, the Board remanded the case to obtain all VA treatment records and to obtain an evaluation by a vocational specialist.

The remand instructed that the Veteran's pertinent post-service treatment records from 2011 to the present be obtained. These records have been secured. The remand also requested a VA evaluation by a vocational specialist to provide an opinion regarding the Veteran's service-connected disabilities that prevent him from securing or following a substantially gainful occupation.  

The opinion by the vocational specialist was unable to be obtained.  The record reveals that the Madison, Wisconsin VA did not have a vocational specialist. Further, the SSOC stated that an evaluation by a vocational specialist is not possible without a vocational record. The RO noted that the records revealed that the Veteran did not file for the VA vocational rehabilitation program; therefore, he does not have a VA vocational file.  For these reasons, the Board believes that further efforts to obtain the requested vocational rehabilitation specialist opinion would be futile.

Regardless, the Board finds that there has been substantial compliance with its requests for further evaluation of the functional limitations of the Veteran's service connected disabilities. Three VA Disability and Benefits Questionnaires (DBQs) were conducted in October 2014 for each service connected disability. The Veteran had a VA examination for his service-connected tinnitus conducted by a clinical audiologist.  His service-connected scar fragment wound, right lateral back; retained metal fragment, left upper arm, and PTSD were also conducted by qualified clinicians. The VA examinations assessed the functional impact and limitations of his service-connected disabilities. Therefore, the Board finds there has been substantial compliance with the Board's 2014 remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In the circumstances of this case, additional efforts to assist the Veteran in accordance with the remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

The Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his TDIU claim.


II. Legal Criteria, Factual Background, and Analysis

The Veteran contends that his service-connected PTSD evaluated at 70 percent prevents him from being substantially gainfully employed and is requesting entitlement to TDIU. 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16 (a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Throughout the period under consideration the Veteran's compensable service-connected disabilities include PTSD evaluated at a rate of 70 percent; tinnitus and retained metal fragment, left upper arm (non-dominant) are each evaluated at 10 percent; and a noncompensable rating for the scar fragment wound, right lateral back for a combined rating evaluation of 80 percent. This rating satisfies the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16 (a). 

After consideration of all the relevant evidence, the Board finds that a TDIU rating is not warranted. 

In February 2009, the Veteran filed a claim for entitlement to TDIU. On his VA form 21-8940, he stated that his PTSD prevents him from securing or following any substantial gainful employment.  He stated that he had not worked since January 2009. His past work in 1997 was as a mechanic. His last jobs included road work from 1999 to 2005 and at a general grain elevator from 2005 to 2009. The Veteran reported that his highest education completed being high school. [The Board notes that the Veteran has also reported that he had vocational training for two years.] When asked on the form if he left his last job/self-employment because of his disability, the Veteran checked "no."  The Veteran reported in his 21-8940 that he was required by the state of Wisconsin to contact two potential employers each week in order to receive unemployment benefits and that "[n]o one is hiring in my area." 

In April 2009, the VA received a response from the grain elevator company the Veteran worked for which confirmed the dates that the Veteran had worked there from 2005 to 2009, but it also stated that he was laid off. The company stated that he lost no time during the preceding 12 months due to a disability. 

During a May 2009 VA examination, the Veteran denied missing any time from work over the past 12 months because of mental health. The Veteran stated that he spent his free time at home and spoke to an army buddy in Indiana on a weekly basis, and occasionally saw another friend in town. The VA examiner described a fairly stable current psychosocial functional status. His report indicated that the Veteran was unemployed since January 2009, but that he continued to look for work. The VA examiner noted that the Veteran demonstrated no impairment of thought process or communication during the interview. He was oriented to person, place and time, but had some short term memory problems. The VA examiner described the Veteran's PTSD signs and symptoms as transient or mild with decreased work efficiency and an inability to perform occupational tasks only during periods of significant stress. The Veteran stated that he had a strong work ethic and despite his PTSD symptoms, had never missed work. Regarding the Veteran's ability to interact with coworkers and supervisors, the report notes that it was affected by his willingness to "speak his mind." The Veteran stated that it was his belief that he was not getting any better than he was two years ago and that he did not want to go anywhere anymore. The VA examiner's review of the medical records and Veteran's statements during his interview indicated that the Veteran's symptoms appeared to be fairly stable and continued to be of moderate severity. The VA examiner opined that moderate PTSD would pose only mild vocational limitations.

The Veteran's VA medical treatment records over the appeal period reflect that the Veteran endorsed symptomatology including a loss of interest in doing things, feeling depressed, trouble sleeping, feeling tired, having appetite problems, feeling bad about himself, trouble concentrating, moving or speaking slowly, and has thoughts that he would be better off dead or hurting himself. In his May 2009 VA examination, the Veteran denied suicidal or homicidal thoughts. In his 2010 and 2011 medical reports, the Veteran reports that he had suicidal thoughts for "several days." Asked about suicidal thoughts in 2012, 2013, and 2014, his response was "not at all". The Veteran was asked how difficult these problems made it for him to work, take care of things at home or get along with other people. The Veteran's response to these questions in 2010 was "very difficult," in 2011 it was "somewhat difficult," in 2012, 2013, 2014, it was "not difficult at all." 

VA treatment records show that in March 2012, the Veteran canceled an appointment he had scheduled for that month and it was rescheduled for May 2012. The reason for his cancellation was that he was called back to work. In a May 2013 written statement, the Veteran denied that he canceled the VA appointment because he was called back to work. However, he stated that he called to have forms filled out for his commercial driver's license. He stated that he needed a medical card that was required by Wisconsin for all commercial drivers' licenses (CDLs).  He also stated that he had not worked for four and a half years.

In March 2012, the Veteran submitted a private medical opinion by a psychiatrist. In a physician's questionnaire on psychiatric condition only, the psychiatrist responded with a "yes" to a question of does the Veteran's condition interfere with his ability to have gainful employment. He also responded with a "no" to a question of does the veteran experience total occupational and social impairment due to a list of symptoms including impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. The psychiatrist commented that the Veteran had chronic PTSD related to combat in Vietnam, is currently stable, but with severe ongoing impairment and is unemployable. The psychiatrist did not provide a rationale for his opinions, but primarily checked boxes labeled "yes" and "no."

A July 2014 medical treatment record indicates that the Veteran had multiple canceled appointments, and was last seen for mental health counseling in March 2012. (See Medical Treatment Record, September 15, 2014.)

In October 2014, Veteran was afforded a VA psychiatric examination. The VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity. The VA examiner reported that since the Veteran's last examination, the Veteran did not have any counseling. The Veteran stated that he had some anger issues but has never acted on them toward others. In terms of behavior, the Veteran described that he did household chores and ran errands. He spent time on the computer and chopped wood in the fall and winter, but exercised very little. The Veteran reported that he had no significant memory problems.

The VA examiner reported that in terms of cognitive limitations, the Veteran's abstract thought processes were somewhat concrete. His analytical ability was generally okay, and his fine motor skills were intact. The VA examiner noted that the Veteran was able to follow detailed instructions but often had to read them a few times. His report indicated that the Veteran had some mild attentional memory issues, but they were not significant.

In terms of reliability and productivity, the VA examiner stated that his ability to concentrate was poor at times and his mind wandered. The VA examiner noted that when the Veteran was working he stated that he had difficulties interacting with coworkers and supervisors, and the Veteran believes he was laid off from his last two jobs because he was not getting along with people very well. The VA examiner noted that when asked if the Veteran would like to work he stated that he would consider it but he had not found anything where he could work more by himself rather than with others. The Veteran stated that working alone, he could handle much better.

In October 2014, a VA examiner determined the Veteran's restrictions and limitations for tinnitus. The VA examiner noted that the Veteran finished high school and then completed a two year vocational degree as his highest level of education. The Veteran reported that his tinnitus did not affect his ability to work at all in his last role. The VA examiner noted that tinnitus would have no effect on sedentary or physical labor, and would not affect employment options for the Veteran at this time.

In October 2014, a VA examiner determined the Veteran's restrictions and limitations for his scar fragment wound, right lateral back. The VA examiner opined that the Veteran had no functional limitations as it was asymptomatic. For the Veteran's shoulder and arm, the VA examiner noted that Veteran had no functional limitations due to his service-connected left upper extremity retained metal fragment since he was asymptomatic from it unless directly hit in the area, which then caused mild discomfort temporarily. 

TDIU must address and take all service-connected disabilities together. In the October 2014 VA examinations, the VA examiners opined that the Veteran had no functional limitations due to his service-connected retained metal fragment, left upper arm; and scar fragment wound, right lateral back because both of these conditions were generally asymptomatic. The VA examiner/audiologist opined that tinnitus would have no effect on sedentary or physical labor and would not affect the Veteran's employment options at this time. The Veteran also reported that his tinnitus did not affect his ability to work at all in his last role. 

Regarding the PTSD, the Board finds that the severity of the Veteran's PTSD symptoms, essentially irritability, lack of concentration, mood swings and difficulty interacting with others and suicidal inclinations now abated are not so severe as to preclude all forms of substantially gainful employment. Although the Veteran indicated on his TDIU claim form (21-8940) that he could not work due to PTSD, and he told the 2014 VA examiner that he thinks he was let go from his last two jobs because of difficulty interacting with co-workers, the Board finds that the preponderance of the evidence is against a finding that TDIU is warranted due to his service-connected disabilities to include PTSD; tinnitus; retained metal fragment, left upper arm (non-dominant); and scar fragment wound, right lateral back.

The Veteran indicated on his 21-8940 that he was required to contact two potential employers a week to keep his unemployment benefits. He then states, "No one is hiring in my area" which suggests that he believed his difficulty in finding a job was due to larger economic reasons in his community as opposed to his service-connected disabilities. Further, although he told the October 2014 VA examiner that he left his last two jobs because he had a difficult time getting along with people, he stated on his TDIU claim form that he noted "no" to the question of whether he left his job because of his disability.  In addition, his last employer noted that he was laid off and that he lost no time in the past 12 months due to disability. 

The Board assigns greater probative weight to the medical opinions of the May 2009 and October 2014 VA examiners than to the March 2012 private psychiatrist's report as the 2012 opinion was without a rationale whereas the VA examiners thoroughly addressed the record as well as the Veteran's limitations due to PTSD.  The 2012 clinician primarily checked boxes labeled "yes" and "no" without discussing specific functional limitations caused by PTSD.  Also, the two VA examiners in May 2009 and October 2014 were in agreement with respect to the severity of the Veteran's functional limitations not equating with total occupational and social impairment; these two opinions outweigh the single 2012 opinion which simply noted "unemployable."  The May 2009 VA examiner noted the Veteran's symptoms as transient or mild. The October 2014 VA examiner noted that the Veteran's abstract thought processes were somewhat concrete, his analytical ability was generally okay, and his fine motor skills were intact. The March 2012 report also has less probative weight because the clinician's responses were contradictory. The report asked does the Veteran experience total occupational and social impairment, to which the psychiatrist checked "no," yet later in the report writes "unemployable" without further explanation. 

In 2009, the Veteran reported that he was looking for work and perhaps he could go back to driving trucks again. The Veteran himself states that he thinks he could "handle much better" working alone. He is interested in working, as is noted in his May 2009 VA examination interview and his statements to the VA examiner in October 2014 that he would consider it, but that he has not found anything that he could work more by himself rather than with others. The Veteran also appears to have obtained and maintained his CDL requirement during the appeal period. The record is unclear whether the Veteran was working at any time during the appeal, as noted in the 2012 VA treatment records; he canceled his appointment because he was called back to work and his 2013 statement regarding the maintenance of his CDL. 

The Veteran has been somewhat inconsistent with reports regarding his education and training; however, his educational background appears to have extended for several years beyond high school and includes commercial driver's licensure. In his disability claim, he stated that he has only a high school education. In a 2014 VA examination, stated that he also had two years of vocational training.  Further, as noted above, he continues to maintain his licensure for commercial driving.  Thus, his education level indicates he can work at jobs that require training beyond the high school level.  He also has experience as a commercial driver and a mechanic.  Further, the most probative evidence of record reveals that the Veteran has significant cognitive and fine motor abilities.  The 2014 examiner described his analytical ability as generally okay, his fine motor skills were intact, he was able to follow detailed instructions (but often had to read them a few times), and his memory issues were not significant. 

Given the above, including the Veteran's current disability level, his education, his vocational training, his previous work experience, his ability to work alone and his efforts to maintain his CDL, the preponderance of the evidence is against a finding of unemployability due to service connected disabilities. The Board must deny the claim. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


